Order entered July 8, 2014




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          No. 05-13-00260-CR

                                GARY DON JENNINGS, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 4
                                     Dallas County, Texas
                             Trial Court Cause No. F10-71278-K

                                              ORDER
        On May 30, 2014, this Court ordered the Dallas County District Clerk to file a
supplemental record containing copies of each executed capias contained in the District Clerk’s
file in this case. To date, we have not received the supplemental clerk’s record nor have we had
any correspondence from the Dallas County District Clerk regarding the status of that record.
        Accordingly, we ORDER Gary Fitzsimmons, Dallas County District Clerk, to file, by
JULY 18, 2014, a supplemental record containing copies of each executed capias contained in
the District Clerk’s file in this case.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Gary
Fitzsimmons, Dallas County District Clerk, and to counsel for all parties.

                                                       /s/     LANA MYERS
                                                               JUSTICE